PER CURIAM.2
This matter was heard upon an order requiring the secretary of state, Hon. Peter E. Hanson, to show cause why he should not place after the name of Calvin E. Brown, a candidate for Associate Justice of this court, the words “Republican-Democrat” on the official state ballots for the next general election, so as to indicate the names of the two political parties which have severally nominated him for such office.
We have reached the conclusion that the petitioner is entitled to the relief prayed for. An opinion setting forth the grounds upon which we base our conclusion will be filed in due time. It is therefore ordered that the respondent, Peter E. Hanson, as secretary of state, place after the name of Calvin E. Brown on the state official ballots for the next general election the words “Republican-Democrat.”
On December 30,1904, the following opinion was filed:
BRILL, Special Judge.
The facts appearing from the petition and return are as follows: Upon July 1, 1904, the Republican Party of the state, in convention duly assembled, nominated Calvin L. Brown for the office of associate justice of this court, to be voted for at the then ensuing election. Upon August 1, 1904, a certificate of said nomination was duly filed with the secretary of state, and the fee required by law was paid. Upon August 30, 1904, the Democratic Party of the state, in convention duly *180assembled., also nominated Justice Brown for the same office, and upon September 29, 1904, a certificate of this nomination, in due form, was also filed with the secretary of state, who was requested to cause to be printed on the official state ballot, after the name of said candidate, the word “Democrat,” in addition to the word “Republican.” The secretary of state refused to have indicated on the ballot the fact that said Brown was a candidate of the Democratic Party. He based his refusal upon the last provision of section 1 of chapter 312, p. 524, Laws 1901, and chapter 232, p. 337, Laws 1903.
It is claimed by the petitioner that this provision is invalid under section 27, art. 4, of the constitution of the state, which provides, “No law shall embrace more than one subject, which shall be expressed in its title,” and for other reasons not necessary at this time to mention.
It is provided by section 33, c. 4, p. 25, Laws 1893, that the secretary of any convention nominating a candidate for office shall immediately deliver a certificate of nomination to the officer charged with directing the printing of the ballots. Chapter 136, p. 287, Laws 1895, provided that, when any candidate wras nominated for the same office by more than one political party, the name of the party by which he was first nominated should be given the first place following his name. This law remained in force until 1901, when chapter 312, p. 524, Laws 1901, was enacted, the title of which is “An act relating to the names of political parties on the official ballot.” This act is in the following terms:
Section 1. That a political party which has heretofore or shall hereafter adopt a party name shall alone be entitled to the use 'of such name for the designation of its candidates on the official ballot, and no candidate nor party subsequently formed, shall be entitled to use or have printed on the official ballot as a party designation, any part of the name of a previously existing political party. And in no case shall the candidate of any political party be entitled to be designated upon the official ballot as the candidate of more than one political party, and shall be designated upon the official party ballot in accordance with the certificate of nomination first filed with the proper officers.
In 1903 (Laws 1903, p. 265, c. 174) an amendment to' chapter 136, p. 287, Laws 1895, was adopted, which amendment included in terms *181the provision from the law of 1895 above referred to. Upon April 14, 1903, four days thereafter, the legislature amended chapter 312, p. 524, Laws 1901, so as to define a political party, and in so doing the original chapter 312 was re-enacted. Laws 1903, p. 337, c. 232. The title of this act of April 14, “An act to amend chapter three hundred and twelve (312) of the General Laws of nineteen hundred and one (1901) of Minnesota, relating to the names of political parties on the official ballot,” does not enlarge or change the title of the original act, and, if the provision in question of the original act was unconstitutional, the same provision in the amendatory act is also unconstitutional.
Does the last clause of the act of 1901 violate the constitutional provision above quoted? The purpose of the constitutional provision has been so often and so recently declared by this court that it is not necessary to repeat it here. In the construction of the title to an act, with reference to the constitutional provision, the rule is: “The title to a statute, if it be expressed in general terms, is sufficient, if it is not a cloak for legislating upon dissimilar matters, and the subjects embraced in the enacting clause are naturally connected with the subject expressed in the title. General titles to statutes should be liberally construed in a common-sense way, but if the title to a statute be a restrictive one, carving out for consideration a part, only, of a general subject, legislation under such title must be confined within the same limits. All provisions of an act outside of such limits are unconstitutional, even though such provisions might have been included in the act under a broader title.” Watkins v. Bigelow, infra, page 210.
The title to the act in question is not general, but to a degree restrictive. It does not embrace the subject of elections generally, nor does it' refer to the right of political parties to make nominations, nor to rights of individual candidates. The subject expressed relates to the rights of parties to the use of party names upon the official ballot. In construing an act with reference to the constitutional provision, its substance should be considered, rather than its letter; and in determining the constitutidnality of the act in question here it is necessary to consider the purpose and effect of the act. The act was undoubtedly passed in view of the attempts which had been made to use political party names by parties not entitled to them. It was designed to protect political parties in the use of their party namesi
*182As determined in Davidson v. Hanson, 87 Minn. 211, 91 N. W. 1124, 92 N. W. 94: “The purpose of this statute is unambiguous. It was unquestionably enacted to prohibit political parties from interfering with titles previously adopted by other political organizations.” And it was aptly designated by the court in that case, “the party name protection act.” The first provision of the act effectuates its design and purpose, but the second provision of the act goes much further. The meaning and effect of this provision, not the possible or incidental effect, is that the candidate of one political party shall not be the candidate of any other party; that one political party shall not nominate any person nominated by another party. It is, in substance and effect, an anti-fusion act. In substance and effect it is entirely distinct from and independent of the other provision. The subjects are as independent of each other as if provided for in separate acts. State v. Kinsella, 14 Minn. 395 (524).
Prior to this act, political parties exercised their undoubted common right to nominate any qualified person, and frequently the candidate of one party was nominated by another party. Chapter 136, p. 287, Laws 1895, recognized this right and practice, and provided, by necessary implication, that the fact of such nomination by different parties could be indicated on the official ballot. The act of 1901 makes no mention of the law of 1895. The law of 1895 was re-enacted in 1903, only four days prior to the re-enactment of the law of 1901. The situation fairly raises an inference that the legislators acted unadvisedly in the enactment of the provision in question, and that they were not informed of the subject of the provision by the title of the act.
We hold that this provision violates the mandate of section 27, article 4, of the constitution, and is invalid.

 Brown, Lovely and Lewis, JJ., having been candidates for re-election, did not sit in this matter. Hon. Hascal R. Brill, judge of the second district, Hon. Frank C. Brooks, judge of the fourth district, and Hon. W. A. Oant, judge of the eleventh district, were assigned by the governor to sit with Start, C. J., and Douglas, J., as. judges of this court, pro hac' vice, and the matter was heard and determined by the court thus constituted.